Exhibit 10.47

BUSINESS LEASE

THIS LEASE (“Lease”), dated effective as of the 1st day of March, 2007, is by
and between Regions Bank, as Trustee of Trust #39007440, an Illinois land trust
and Omni Warehouse, Inc. a Illinois corporation (collectively, the “Landlord”)
and IRC, L.P., a Illinois limited partnership (“Tenant”).

1. DEFINITIONS. Unless otherwise indicated, capitalized terms used in this Lease
shall have the meanings set forth below:

(a) “Additional Rent” shall mean all charges payable by Tenant under this Lease
other than Minimum Rent.

(b) “Building” shall mean the building located on the Demised Premises.

(c) “Operating Costs” shall mean all costs incurred to insure, maintain,
operate, repair and replace all elements of the Premises. Operating Costs
include, but are not limited to, costs and expenses for the following:
maintenance, repair and replacement (as necessary) of all structural, plumbing,
electrical and mechanical components of the Building including, but not limited
to, exterior and interior walls, the roof , foundation and all components of the
parking lots, driveways and sidewalks surrounding the Building and located on
the Premises; gardening and landscaping; utilities, water and storm sewer
charges; maintenance of signs; fire alarm monitoring service; premiums for
liability, property damage, fire, dram shop, business interruption and other
types of insurance on the Premises and worker’s compensation insurance; all
property taxes and assessments levied on or attributable to the Premises; all
real and personal property taxes levied on or attributable to such property used
in connection with the maintenance and operation of the Premises; fees for
required licenses and permits; repairing, resurfacing, painting, lighting,
cleaning, refuse removal, security, if any, and similar items. Operating Costs
shall also include any parking charges, utilities surcharges, or other costs
levied, assessed or imposed on the Premises by or at the direction of any
governmental authority in connection with the use or occupancy of the Premises
or the parking facilities included in the Premises, or pursuant to any
covenants, conditions or restrictions to which the Premises are subject.

(d) “Effective Date” shall mean the date set forth in the initial paragraph of
this Lease.

(e) “Guarantors: shall mean both of VCG Holding Corp. a Colorado corporation,
the sole owner of Tenant; and Troy Lowrie, CEO of VCG Hold Corp., jointly and
severally.

(f) “Hazardous Material” shall mean any hazardous, radioactive or toxic
substance, material or waste, including, but not limited to, those substances,
materials and wastes (whether or not mixed, commingled or otherwise combined
with other substances, materials or wastes) listed in the United States
Department Transportation Hazardous Material Table (49 CFR 172.101) or by the
Environmental Protection Agency as hazardous substances (40 CFR Part 302) and
amendments thereto, or such substances, materials and wastes which are or become
regulated under any applicable local, state or federal law including, without
limitation, any material, waste or substance which is (i) a petroleum product,
crude oil or any fraction thereof, (ii) asbestos, (iii) polychlorinated
biphenyls, (iv) designated as a “hazardous substance” pursuant to Section 311 of
the Clean Water Act, 33 U.S.C. Section 1251, et seq. (33 U.S.C. Section 1321)



--------------------------------------------------------------------------------

or listed pursuant to Section 307 of the Clean Water Act (33 U.S.C
Section 1317), (v) defined as a “hazardous waste” pursuant to Section 1004 of
the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq. (42
U.S.C. Section 6903) or (vi) defined as a “hazardous substance” pursuant to
Section 101 of the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. Section 9601, et seq. (42 U.S.C. Section 9601).

(h) “Demised Premises” or “Premises” shall mean approximately 20,000 square feet
of space identified as Bay 18 within the Building on the real property located
at 1401 Mississippi Avenue, Sauget, Illinois 62206. The Premises are depicted on
the plan attached hereto as Exhibit “A” attached hereto and incorporated herein.

(i) “Lease Term” shall mean a period of 10 years and 0 months beginning on the
Rent Commencement Date, plus any extended term granted by Landlord and timely
and properly elected by Tenant pursuant to subparagraph 3(b) below.

(j) “Lease Year” shall mean a period of twelve consecutive months during the
Lease Term which begins on the first day of the first calendar month after the
Rent Commencement Date or any anniversary thereof.

(k) “Minimum Rent” shall mean the base rental for the Demised Premises set forth
in subparagraph 4(a) below.

(l) “Permitted Use” shall mean operation of a restaurant and adult cabaret and
no other uses.

(m) “Property” shall mean that certain real property owned by Landlord upon
which the Building (including the Premises) is located, which Property is more
particularly described in Exhibit “B” attached hereto and incorporated herein.

(n) “Real Property Taxes” shall mean (i) any fee, license fee, license tax,
business license fee, commercial rental tax, levy, charge, assessment, penalty
or tax imposed by any taxing authority against the Property or the Building in
which the Premises are located, (ii) any tax or charge for fire protection,
streets, sidewalks, road maintenance, refuse or other services provided to the
Property by any governmental agency, and (iii) any tax imposed upon this
transaction or based upon a re-assessment of the Property due to a transfer of
all or part of Landlord’s interest in the Property. In the event that it shall
not be lawful for Tenant and Landlord to apportion such future taxes, if any,
then in that event, the minimum rent payable to Landlord under this Lease shall
be revised to net to Landlord the same rental after imposition of any such
future tax upon Landlord as would have been payable to Landlord prior to the
impositions of any such tax. “Real Property Tax” does not, however, include
Landlord’s federal or state income, franchise, inheritance or estate taxes.

(o) “Rent” shall mean Minimum Rent and any Additional Rent.

(p) “Rent Commencement Date” shall mean that date that Tenant’s obligation to
pay rent, which shall commence on March 1, 2007.

 

   2   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

2. LEASE OF DEMISED PREMISES. Landlord hereby leases the Demised Premises to
Tenant, and Tenant hereby leases the Demised Premises from Landlord, subject to
the terms, covenants and conditions herein set forth, and Tenant covenants as a
material part of the consideration for this Lease to keep and perform each and
all of such terms, covenants and conditions by Tenant to be kept and performed.

3. LEASE TERM/OPTION TO RENEW.

(a) The Lease Term shall begin at twelve o’clock noon on the Rent Commencement
Date and shall end at twelve o’clock noon on the last day of the Tenth Lease
Year. Promptly after the Rent Commencement Date, Landlord and Tenant shall
execute a Certificate of Commencement setting forth the Rent Commencement Date
and the expiration date of the Lease Term.

(b) Upon the condition that Tenant (a) is not in default at the time of the
exercise of any option contained in this subparagraph, and (b) has, during the
Lease Term and Option Periods, fulfilled all of Tenant’s obligations completely
and in a timely manner, Landlord hereby grants to Tenant two (2) separate
Options to Renew the Lease Term for two (2) separate, consecutive additional
five (5) year periods upon the same and terms and conditions as set forth in
this Lease (each an “Option”), except that the Rent payable during each Option
Period will be as described in Section 4 below. The Option to Renew as provided
in this paragraph, will be deemed to have been exercised by Tenant and this
Lease shall automatically renew, unless, within 180 days prior to the expiration
of the Lease Term, Tenant provides Landlord written notice of Tenant’s intention
not to exercise the Option to Renew, in which event the Lease will expire either
at the end of the Lease Term or at the end of any applicable properly executed
Extended Term. The terms and conditions of this Option to Renew are personal to
the Tenant, and may not be exercised by any assignee or subtenant of Tenant.

4. RENT.

(a) Minimum Rent. During the Lease Term hereof, Tenant agrees to pay the
Landlord at the address as shown herein, or at such other place as the Landlord
may from time to time designate in writing, “Minimum Rent” for the Demised
Premises. Said rent shall be payable in advance on the first of each month,
without deduction or set-off, without notice or demand, as follows:

 

Lease Years

   Per Annum    Monthly

1-10

   $300,000    $25,000

11-15 (Option Period One)

   $300,000    $25,000

16-20 (Option Period 2)

   $300,000    $25,000

In the event the Rent Commencement Date is other than the first day of a month,
Tenant will pay Rent for said partial month on a pro-rata basis; provided,
however, the end of the initial Lease Term shall be on the last day of the one
hundred twentieth (120th) month of the Lease Term of this Lease.

 

   3   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

(b) Additional Rent. During the Lease Term hereof, Tenant agrees to pay the
Landlord at the address as shown herein, or at such other place as the Landlord
may from time to time designate in writing, as part of Tenant’s Additional Rent,
the amount by which the applicable percentage of “Gross Sales” (as defined
Section) exceeds the Minimum Rent described above, as more fully described in
this subsection. For Lease Years 1 through and including Lease 3, Tenant shall
pay to Landlord, as part of Tenant’s Additional Rent, the amount by which
twenty-seven percent (27%) of Gross Sales exceeds the Minimum Rent for Lease
Years 1 through 3 described above. Commencing with Lease Year 4, and continuing
throughout the Lease Term, Landlord shall have the right, at Landlord’s
discretion, (and no more often than once every three Lease Years) to increase
the percentage of Gross Sales used for the calculation to determine such
Additional Rent which Tenant shall pay to Landlord by two percent (2%) in
addition to the percentage of Gross Sales then in effect. If Landlord elects to
increase the percent of Gross Sales for a three year period, Landlord shall
notify Tenant of such increased percentage, which increased percentage of Gross
Sales shall be effective 30 days after notice of the same is delivered to Tenant
by Landlord. As an example only (without limiting the foregoing rights), if
Landlord does not elect to increase the percent of Gross Sales in Lease Years 4
or 5, but elects to increase the same in Lease Year 6, then commencing with the
first day of Lease Year 6, Tenant shall pay to Landlord the amount by which 29%
of Gross Sales exceeds the Minimum Rent described above. Under such example,
Landlord has the right to further increase the percentage of Gross Sales to 31%
commencing no earlier than on the first day of Lease Year 9. In no event,
however, may the percentage of Gross Sales used for calculating Tenant’s
percentage Additional Rent be greater than 31%.

Such Additional Rent based on Gross Sales for each month of the Lease Term
hereof shall be paid on the fifteenth day of the month following the
calculation, for example, the Additional Rent based on Gross Sales for March
shall be paid on April 15. The Additional Rent to be paid by Tenant under this
Section 4(b) may, at Landlord’s option and upon notice by Landlord, be increased
every three years of the Lease Term, as set forth above, subject to the maximum
Gross Sales percentage.

Tenant shall keep or cause to be kept, full, complete, and proper books, records
and accounts of the Gross Sales and credits of each separate department and
concession at any time operated in the Demised Premises; said books, records and
accounts, including any sales tax reports that Tenant may be required to furnish
to any governmental agency, shall at all reasonable times be open to the
inspection and audit of Landlord, Landlord’s auditor or other authorized
representative or agent.

At Landlord’s expense, Landlord may cause at any reasonable time, upon fifteen
(15) days prior notice to Tenant, a complete audit to be made of Tenant’s
records relating to Gross Sales for the period covered by any statement issued
by Tenant pursuant to this Lease; provided, however, that if such records are
found to be incorrect to the extent of three-percent (3%) or more over the Gross
Sales figure submitted by Tenant, Tenant shall pay for such audit. Tenant shall
promptly pay to Landlord any deficiency, or Landlord shall promptly credit to
Tenant’s account any overpayment, as the case may be, which is established by
such audit. Landlord shall have the right to audit Tenant’s books and records
with respect to Gross Sales twice during any Lease Year and any time within 3
years after the date of such statement.

 

   4   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

Within thirty (30) days after the close of each Lease Year, a final adjustment
and accounting for each Lease Year shall be had to determine the Gross Sales of
the preceding Lease Year, and the amount of rent paid by Tenant during such
preceding Lease Year, including the Minimum Rent and the Additional Rent based
upon the percentage of Gross Sales. In the event the amounts of Rent for said
Lease Year actually paid by Tenant exceed twenty-seven percent (27%) of Gross
Sales as so computed on a twelve month basis (with respect to Lease Years 1
through 3), then such excess rental payments shall be promptly credited by
Landlord to Tenant’s account; provided, however, that Tenant shall never pay for
any Lease Year less than the Minimum Rent provided for above. In the event,
during each of Lease Years 1 through 3, the amount of Rent paid by Tenant is
less than twenty-seven percent (27%) of Gross Sales for each such Lease Year,
Tenant shall pay the difference to Landlord. The reconciliation of Rent paid for
each Lease Year subsequent to Lease Year 3 shall be calculated using the
applicable percentages of Gross Sales set forth above for the applicable Lease
Year. All debits and credits arising under the terms of this paragraph shall be
paid in any event within thirty (30) days of the completion of the final
adjustment and accounting.

Tenant shall continuously during the entire Lease Term of this Lease, occupy and
operate said business on the Premises with due diligence and efficiency as to
reasonably produce the maximum return and Additional Rent to Landlord.

5. SECURITY DEPOSIT.

Tenant will not be required to make a security deposit with the Lease.

6. OPERATING COSTS.

(a) This Lease is totally net to the Landlord. Tenant shall keep in repair and
maintain the Premises at all times in first-class condition at Tenant’s sole
cost and expense. Landlord may inspect the Premises and, if Landlord reasonably
determines that Tenant is not operating, repairing and maintaining the Premises
in a first-class condition, Landlord may provide Tenant with written notice of
any such maintenance concern, and Tenant shall promptly make such repairs and
needed replacements. If Tenant fails to complete such maintenance, repairs and
replacements within thirty (30) days of receipt of such notice, Landlord, in
addition to all other remedies available to Landlord for such failure, may
undertake such repairs and Tenant shall be obligated to reimburse Landlord for
Landlord’s costs within ten (10) days of receipt of an invoice therefore. The
foregoing shall not require or impose any obligation on Landlord to undertake
such repairs.

(b) Except for Landlord Maintenance Items, as described below, Tenant shall pay
all Operating Costs during the Lease Term and shall not permit the placement of
any lien upon the Premises by any material/men, laborer or other provider of
goods and services to the Premises.

(c) Subject to reimbursement by Tenant of its share of the costs thereof,
Landlord shall keep in repair and maintain the driveways and entrances, and
shall (collectively, “Landlord Maintenance Items”) on the Property. As
Additional Rent, Tenant shall pay to Landlord on a monthly basis Tenant’s Share
of the Landlord Maintenance Items.

 

   5   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

(d) Landlord shall, prior to January 1 of each calendar year during the Lease
Term of this Lease following the commencement date of this Lease, estimate the
expenses for the Landlord Maintenance Items for the following year. Tenant shall
pay as part of its Additional Rent, on the first day of each month, one-twelfth
(1/12) of Tenant’s Share of Landlord’s estimate of such expenses for that year.
Should Landlord fail to provide Tenant with an estimate of such expenses
anticipated for the following year by January 1 of any calendar year, Tenant
shall continue to pay based on the prior year’s estimate until notice is given
by Landlord to Tenant of the estimated expenses for Landlord Maintenance Items,
on which date, Tenant will pay the amounts required If, as finally determined,
Tenant’s Share of such expenses for the Landlord Maintenance Items shall be
greater or less than the aggregate of all installments so paid by Tenant to
Landlord during such period, then Tenant shall pay to Landlord the amount of
such underpayment within thirty (30) days of Tenant’s receipt of a statement
therefrom by Landlord, or Landlord shall credit Tenant for the amount of such
overpayment, as the case may be. Landlord may, by written notice to Tenant,
revise Landlord’s estimate for any year, in which case subsequent payments by
Tenant for the year shall be based upon the revised estimate. Tenant’s
obligation to pay Tenant’s Share of Landlord Maintenance Items is part of
Additional Rent owed by Tenant, and, in the event of non-payment thereof,
Landlord shall have all the rights and remedies herein provided for in case of
nonpayment of rent. If the Building is not fully occupied at any time during the
year, the expenses for the Landlord Maintenance Items shall be adjusted to those
of a fully occupied building during the entire period.

7. TAXES.

(a) Tenant shall pay Tenant’s Share of Real Property Taxes on the land,
buildings and other improvements constituting the Property and the Premises
(including any fees, taxes or assessments against, or as a result of, any tenant
improvements installed in the Demised Premises by or for the benefit of Tenant)
attributable to the Lease Term. Tenant shall pay such taxes to Landlord within
twenty (20) days after Landlord delivers notice and an invoice to Tenant for
such Real Property Taxes. After receipt of Tenant’s payment of the Real Property
Taxes, Landlord shall forward such payment to the applicable taxing authority.
If Tenant has committed an event of default under this Lease, and at Landlord’s
option, Tenant shall pay Landlord in advance a sum equal to one-twelfth
(1/12) of Tenant’s Share of the annual Real Property Taxes payable by Tenant
under this Lease, together with each payment of Minimum Rent. Landlord shall
hold such payments in a non-interest bearing impound account. If unknown,
Landlord shall reasonably estimate the amount of Real Property Taxes when
installments are due. Tenant shall pay any deficiency of funds in the impound
account to Landlord upon written request. If Tenant defaults under this Lease,
Landlord may apply any funds in the impound account to any obligation then due
under this Lease.

(b) Tenant shall pay before delinquency all taxes charged against trade
fixtures, furnishings, equipment or any other personal property belonging to
Tenant which become payable during the Lease Term. In the event any or all of
Tenant’s leasehold improvements, equipment, furniture, fixtures and other
personal property shall be assessed and taxed with the Property, Tenant shall
pay to Landlord its equitable share of such taxes within ten (10) days after
delivery to Tenant by Landlord of a statement in writing setting forth the
amount of such taxes determined by Landlord to be applicable to Tenant’s
property.

 

   6   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

8. USE OF DEMISED PREMISES/MAINTENANCE OF LIQUOR LICENSES.

(a) Tenant shall use the Demised Premises for the Permitted Use only, and not
for any other purpose, without the prior written consent of Landlord, which may
be withheld in Landlord’s sole and absolute discretion. At all times during the
Lease Term, Tenant shall occupy and use the Demised Premises in strict
compliance with all laws, rules, regulations, ordinances, codes and any other
governmental restrictions or requirements of all federal, state and local
government authorities (collectively, “Laws”).

(b) Tenant shall not do or permit anything to be done in or about the Demised
Premises nor bring or keep anything therein which is not within the Permitted
Use of the Demised Premises or which will in any way increase the existing rate
of or affect any fire or other insurance upon the Building or any of its
contents, or cause a cancellation of any insurance policy covering the Building
or any of its contents. Tenant shall not use or allow the Demised Premises to be
used for any illegal, improper, immoral, unlawful or objectionable purpose; nor
shall Tenant cause, maintain or permit any nuisance in, on or about the Demised
Premises. Tenant shall not commit any waste or permit any nuisance upon the
Demised Premises or overload the floors thereof.

(c) Tenant shall not cause or permit any Hazardous Material (as herein after
defined) to be brought upon, transported through, stored, kept, used, discharged
or disposed in or about the Property by Tenant, its agents, employees, invitees,
contractors or any other person or entity. Any such Hazardous Material brought
upon, transported, used, kept or stored in or about the Property which is
necessary for Tenant to operate its business for the Permitted Use will be
brought upon transported, used, kept and sorted in only such quantities as are
necessary for the usual and customary operation of Tenant’s business and the
Permitted Use in a manner that complies with (i) all Laws having jurisdiction
thereof regulating such Hazardous Material, (ii) any permits issued for any such
Hazardous Material (copies of which must be delivered to Landlord before any
Hazardous Material is brought in, on or about the Property), and (iii) all
products and manufacturers’ instructions and recommendations, to the extent they
are stricter than laws, rules, regulations, ordinances, codes or permits. If
Tenant, its agents, employees or contractors, in any way breach the obligations
stated in this paragraph, or if the presence of Hazardous Materials on the
Property occurs on the Premises during the Lease Term which results in a release
or threatened release of such Hazardous Material, on from or under the Property,
or if the presence on, from or under the Property of Hazardous Materials
otherwise arises out of the operation of Tenant’s business, then without
limitation of any other rights or remedies available to Landlord hereunder or at
law or in equity, Tenant shall indemnify, defend, protect and hold harmless
Landlord (and Landlord’s directors, shareholders, officers, employees, partners,
agents, mortgagees or successors to Landlord’s interest in the Demised Premises)
(collectively, herein “Indemnity”) from any and all claims, sums paid in
settlement of claims, judgments, damages, clean-up costs, penalties, fines,
liabilities, losses or expenses (including without limitation attorney,
consultant and expert fees and any fees incurred by Landlord to enforce the
Indemnity) which arise during or after the Lease Term as a result of Tenant’s
breach of such obligations or such presence, release or contamination of the
Property, including, without limitation, diminution in value of the Property,
damages for the loss of, or the restriction on the use of, rentable or usable
space or any amenity of the Property, damages arising from any adverse impact on
the sale or lease of the Property, and damage and diminution in value to the

 

   7   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

Property or other properties, whether owned by Landlord or by third parties. The
Indemnity includes, without limitation, costs incurred in connection with any
investigation of site conditions or any clean-up, remedial, removal or
restoration work required by any federal, state, or local governmental agency or
political subdivision because of Hazardous Material present in the soil or
groundwater on, under or originating from the Property. Without limiting the
foregoing, if the presence of any Hazardous Material on the Property caused or
permitted by Tenant results in any contamination, release or threatened release
of Hazardous Material on, from or under the Property or other properties, Tenant
shall promptly take all actions at its sole cost and expense which are necessary
to return the Property and any other affected property to the condition existing
prior to the introduction of such Hazardous Material; provided that Landlord’s
approval of such actions shall first be obtained (which approval shall not be
unreasonably withheld) and so long as such actions do not have or would not
potentially have any material adverse effect on Landlord, on the Property or on
other property. The Indemnity contained in this section shall survive the
expiration or earlier termination of this Lease and shall survive any transfer
of Landlord’s interest in the Property.

(d) In conjunction with the operation of the Premises for its Permitted Use,
Tenant has obtained and shall maintain a hotel and restaurant class liquor
license and adult cabaret liquor license from the State of Illinois and the
Village of Sauget and County of St. Clair (the “Liquor Licenses”), copies of
which shall be available for Landlord to verify Tenant’s possession of such
Liquor Licenses. At all times during the Lease Terms of this Lease, Tenant shall
maintain the Liquor Licenses in full force and effect. Tenant shall be solely
responsible for and Tenant shall pay any and all fees, assessments, charges,
levies or other monetary obligations imposed in connection with the Liquor
Licenses to assure that it is maintained in good standing throughout the Lease
Term of this Lease. In the event Tenant receives any notice of violation,
citation, written or oral warning, or any complaint, objection, or challenge to
the Liquor Licenses, Tenant shall notify Landlord in writing of such information
within one (1) business day of receipt of such written or oral notice and, if
such notice was written, Tenant shall include in said notice a copy of any
notice, citation, correspondence or other written information provided to
Tenant. Tenant shall take all action required to maintain the Liquor Licenses in
good standing and in full compliance with the rules, regulations, ordinances and
statutes of the Village of Sauget, County of St. Clair, and the State of
Illinois and shall take no action, which may place the Liquor Licenses in
jeopardy in any way. Tenant agrees that it shall utilize the benefits of the
Liquor Licenses only in connection with the operation of the Demised Premises
for a restaurant and adult cabaret and shall file no application to (i) amend
the status of the Liquor Licenses, (ii) amend the composition of the Tenant,
(iii) transfer the Liquor Licenses or (iv) amend the location of the Premises
served by the Liquor Licenses without the advance written approval of the
Landlord which may be withheld in the Landlord’s sole discretion.

(e) The Demised Premises will be operated under the name “Penthouse Club”.
Landlord hereby consents to Tenant’s use of such name and agrees that the name
“Penthouse Club” shall be utilized at the Demised Premises only and shall not be
utilized at any other location owned or operated by Tenant, its affiliates,
subsidiaries, shareholders, directors or officers, except with the express
written permission of Landlord, which may be withheld in Landlord’s sole
discretion. In the event of a default whereby Tenant’s rights in this Lease are
terminated, Tenant shall forever relinquish any and all rights it may have to
the name “Penthouse Club” and Landlord shall be fully entitled to use such name
at its sole discretion.

 

   8   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

9. COMPLIANCE WITH LAWS. Tenant shall not use the Demised Premises or permit
anything to be done in or about the Demised Premises which will in any way
violate or conflict with any Law now in force or which may hereafter be enacted
or promulgated including, without limitation, the Americans With Disabilities
Act. Tenant shall, at its sole cost and expense, promptly comply with all Laws
now in force or which may hereafter be in force and with the requirements of any
board of fire underwriters or other similar bodies now or hereafter constituted
relating to or affecting the condition, use or occupancy of the Demised
Premises, excluding structural changes not related to or affected by Tenant’s
improvements or acts. The judgment of any court of competent jurisdiction or the
admission of Tenant in any action against Tenant, whether Landlord be a party
thereto or not, that Tenant has violated any law, statute, ordinance or
governmental rule, regulation or requirement, shall be conclusive of that fact
as between Landlord and Tenant.

10. ALTERATIONS AND ADDITIONS. Tenant shall not make or allow to be made any
alterations, additions or improvements to or of the Demised Premises or any part
thereof without first obtaining the prior written consent of Landlord and any
alterations, additions or improvements to or of the Demised Premises, including,
but not limited to, wall covering, paneling and built in cabinet work, but
excepting movable furniture and trade fixtures, shall at once become a part of
the realty and belong to Landlord and shall be surrendered with the Demised
Premises. In the event Landlord consents to the making of any alterations,
additions or improvements to the Demised Premises by Tenant, the same shall be
made by Tenant at Tenant’s sole cost and expense and shall be completed in a
good and workmanlike manner, free of any liens, and in compliance with all Laws.
Upon the expiration or sooner termination of the Lease Term, Tenant shall, upon
written demand by Landlord, at Tenant’s sole cost and expense, forthwith and
with all due diligence, remove any alterations, additions or improvements made
by Tenant which are designated by Landlord to be removed, and Tenant shall,
forthwith and with all due diligence, at its sole cost and expense, repair any
damage to the Demised Premises caused by such removal.

11. MAINTENANCE AND REPAIR.

(a) By its entry into the Demised Premises, Tenant shall be deemed to have
accepted the Demised Premises in its AS IS condition and as being in good order,
condition and repair. Tenant shall, at Tenant’s sole cost and expense, keep the
Demised Premises and every part thereof in first class condition and repair,
including without limitation, the maintenance, replacement and repair of any
storefront, doors, window casements, glazing, plumbing, pipes, electrical wiring
and conduits, and the heating and air conditioning (“HVAC”) system. Tenant shall
obtain a service contract for repairs and maintenance of the HVAC system and
shall provide to Landlord a copy of the service contract along with written
details of any and all scheduled and other repairs and maintenance performed on
the HVAC system within ten (10) days of the date of such performance. Tenant
shall, upon the expiration or sooner termination of this Lease, surrender the
Demised Premises to Landlord in first class condition, in working order, broom
clean, ordinary wear and tear excepted. Any damage caused by Tenant’s use of the
Demised Premises or otherwise occurring during the Lease Term shall be repaired
at the sole cost and expense of Tenant.

(b) Tenant shall repair and maintain the structural portions of the Building,
including the exterior walls, roof, parking areas, and exterior portions of the
Property. Landlord

 

   9   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

shall not be liable for Tenant’s failure to make any repairs or to perform any
maintenance. There shall be no abatement of Rent and no liability of Landlord by
reason of any injury to or interference with Tenant’s business arising from the
making of any repairs, alterations or improvements in or to any portion of the
Building or the Demised Premises or in or to fixtures, appurtenances and
equipment therein. Tenant waives any right to make repairs at Landlord’s expense
under any law, statute or ordinance now or hereafter in effect.

(c) If Tenant refuses or neglects to repair or maintain or make any required
replacements to the Premises, as required herein, to the reasonable satisfaction
of Landlord, Landlord shall provide Tenant with written notice of any such
refusal or neglect and Tenant shall repair any item mentioned in said notice
within thirty (30) days thereafter. If Tenant has not made such repairs within
the 30-day period, Landlord, in addition to all other rights and remedies
available to Landlord, may make such repairs without liability to the Tenant for
any loss or damage it may accrue to Tenant’s merchandise, fixtures or other
property or to Tenant’s business by reason thereof and, upon completion thereof,
Tenant shall pay Landlord’s costs for making such repairs upon presentation of a
bill thereof. In the event Tenant does not pay such bill within ten (10) days of
its receipt, such failure shall be an event of default hereunder, Landlord shall
be entitled to utilize all of its remedies herein and such amount shall bear
interest at the rate of eighteen percent (18%) per annum.

12. LIENS. Tenant shall keep the Property free from any and all liens arising
out of any work performed, materials furnished or obligations incurred by or on
behalf of Tenant. Landlord may require, at Landlord’s sole option, that Tenant
provide to Landlord, at Tenant’s sole cost and expense, a lien and completion
bond in an amount equal to one and one-half (1 1/2) times the estimated cost of
any improvements, additions or alterations in the Demised Premises which Tenant
desires to make, to insure Landlord against any liability for mechanics and
materialmen’s liens and to insure completion of the work. Landlord shall have
the right to post notices on the Demised Premises, that the Demised Premises are
not subject to liens of those providing labor and/or materials to the Demised
Premises at the request of the Tenant pursuant to Illinois Statutes. Tenant
shall provide Landlord with ten (10) days prior written notice prior to
commencing any improvements at the Property, to allow Landlord adequate time to
post said notices.

13. ASSIGNMENT AND SUBLETTING.

(a) Tenant shall not (voluntarily, by operation of law or otherwise) assign,
transfer, mortgage, pledge, hypothecate or encumber this Lease or any interest
therein, and shall not sublet the Demised Premises or any part thereof, or any
right or privilege appurtenant thereto, or allow any other person (the
employees, agents, servants and invitees of Tenant excepted) to occupy or use
the Demised Premises, or any portion thereof, without first obtaining the
written consent of Landlord, which consent may be withheld in the discretion of
Landlord. The transfer of more than five percent (5%) of the membership
interests of Tenant or the transfer of five percent (5%) or more of the capital
stock of the owner of Tenant or the corporate Guarantor, however accomplished,
and whether in a single transaction or in a series of related or unrelated
transactions, will be deemed an assignment of this Lease or such sublease
requiring the Landlord’s consent in each instance. Any transfer by Troy Lowrie
of his interest in Tenant or if Troy Lowrie ceases to be the control person of
Tenant will be deemed a prohibited assignment of this Lease. Any prohibited
assignment or subletting or any assignment or subletting without

 

   10   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

Landlord’s consent shall be void, and shall, at the option of Landlord,
constitute a default under the terms of this Lease. Acceptance of Rent by
Landlord from anyone other than Tenant shall not be construed as a consent or
waiver by Landlord, nor as a release of Tenant, but the same shall be taken to
be a payment on account of Tenant. A consent to one assignment, subletting,
occupation or use by any other person shall not be deemed to be a consent to any
subsequent assignment, subletting, occupation or use by another person.

(b) Tenant shall provide Landlord with a copy of any proposed sublease or
assignment that contains the name and address of the proposed subtenant or
assignee, a copy of any purchase and sale agreement for the assets of Tenant,
the anticipated effective date of the proposed sublease or assignment, the
duration of the term of any proposed sublease, and the amount of space any
proposed subtenant will occupy. In addition, Tenant shall provide detailed
information regarding the proposed subtenant’s or assignee’s financial condition
and credit history, relevant business history and experience, together with any
other pertinent information which Landlord reasonably requires. Landlord may
require an opportunity to meet and interview the proposed subtenant or assignee
as well. For purposes of Landlord’s consent to a proposed sublease or
assignment, it shall be considered reasonable for Landlord to consider (i) the
relative financial strength, business reputation and operational/management
experience of Tenant and the proposed subtenant or assignee, (ii) any history
that the proposed subtenant or anyone has with the liquor licensing agencies of
the Village of Sauget, County of St. Clair and the State of Illinois, and
(iii) whether the use of the Demised Premises after such sublease or assignment
would create any nuisance or violate any federal, state or local Laws or involve
Hazardous Materials.

Notwithstanding anything else in this article contained, as a condition to
Landlord’s written approval of any assignment or sublease by Tenant, Landlord
may require that it shall be entitled to the receipt of fifty percent (50%) of
any profit derived by Tenant as a result of such assignment or sublease. Such
profit is defined as any amounts received by Tenant from its assignee or
subtenant in excess of the Rent required to be paid by Tenant hereunder. Tenant
shall deliver all documents pertaining to any such assignment or subletting to
Landlord upon Landlord’s demand. Such profit shall not include any lump-sum
payment made to Tenant from its assignee or subtenant in consideration of the
transfer of Tenant’s business, trade name, inventory, or goodwill: but any
amount attributed to lease assignment or sale on any document concerning the
transaction (including the assignee’s tax return) by assignee shall be
conclusively established as not attributable to Tenant’s business, trade name,
inventory or goodwill, and therefore, shall be included in Tenant’s profits as
described herein. In no event shall the payment received by Landlord pursuant to
this subparagraph (b) be less than $100,000.00.

(c) If Landlord consents to a proposed assignment or sublease, the form of such
assignment or sublease shall be satisfactory to Landlord and shall
(i) incorporate this Lease in its entirety and be subject to its terms,
(ii) provide that Tenant shall remain fully liable under this Lease together
with such assignee or subtenant, (iii) provide that the assignee or subtenant
will comply with all terms and conditions of this Lease, (iv) provide for
assumption by an assignee of all the terms, covenants and conditions which this
Lease requires Tenant to perform, and (v) include a requirement that any
subtenant or assignee attorn to the Landlord. Landlord’s consent will not be
effective unless and until Tenant delivers to Landlord an original, duly
executed assignment or sublease, as the case may be, in a form satisfactory to
Landlord, as set forth herein. Tenant shall pay Landlord’s reasonable fees, not
to exceed five thousand dollars

 

   11   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

($5,000.00), incurred for review of such assignment or sublease and all other
materials submitted by Tenant in connection with the request for Landlord’s
consent, whether or not such assignment or sublease is approved.

(d) Any transfer for which consent is required of any party having a mortgage,
deed, or trust or other encumbrance or of any lessor under any ground or
underlying lease of all or any part of the Property shall not be effective until
such consent is given.

14. HOLD HARMLESS.

(a) Tenant shall defend, indemnify and hold Landlord harmless against and from
any and all claims arising on or in connection with the Demised Premises during
the Lease Term or from the conduct of its business or from any activity, work or
other things done, permitted or suffered by Tenant in or about the Demised
Premises, and shall further indemnify and hold Landlord harmless against and
from any and all claims arising from any breach or default in the performance of
any obligation on Tenant’s part to be performed under the terms of this Lease,
or arising from any act or negligence of Tenant, or any officer, agent,
employee, guest or invitee of Tenant, and from all costs, attorney’s fees and
liabilities incurred in or about the defense of any such claim or any action or
proceeding brought thereon, and in case any action or proceeding be brought
against Landlord by reason of such claim. Tenant upon written notice from
Landlord shall defend the same at Tenant’s expense by counsel reasonably
satisfactory to Landlord. Tenant, as a material part of the consideration to
Landlord, hereby assumes all risk of damage to property or injury to persons in,
upon or about the Demised Premises, from any cause other then the misconduct of
Landlord, its agents, servants or employees, and Tenant hereby waives all claims
in respect thereof against Landlord. Tenant shall give prompt written notice to
Landlord in case of casualty or accidents in the Demised Premises.

(b) Tenant, as a material part of the consideration to Landlord for this Lease,
hereby waives and releases all claims against Landlord, its employees and agents
with respect to all matters for which Landlord has disclaimed liability pursuant
to the provisions of this Lease. or all matters occurring on the Premises during
the Lease Term. Tenant covenants and agrees that Landlord and its employees will
not at any time or to any extent whatsoever be liable, responsible or in any way
accountable for any loss, injury, death or damage (including consequential
damages) to persons, property or Tenant’s business occasioned by any cause,
either ordinary or extraordinary.

(c) Landlord or its agents shall not be liable for any loss or damage to persons
or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water or rain which may leak from any part of the Building or from
the pipes, appliances or plumbing works therein or from the roof, street or
subsurface or from any other place resulting from dampness or any other cause
whatsoever. Landlord or its agents shall not be liable for interference with the
light, air, or for any latent defect in the Demised Premises.

15. WAIVER OF SUBROGATION. Tenant hereby waives any and all rights of recovery
against Landlord, or against the officers, shareholders, employees, agents or
representatives of Landlord or such other tenants, for loss of or damage to
property, if such loss or

 

   12   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

damage is covered by any insurance policy in force (whether or not described in
this Lease) at the time of such loss or damage. Tenant shall give notice to its
insurance carriers of this mutual waiver of subrogation.

16. INSURANCE.

Commencing on the Rent Commencement Date and continuing throughout the Lease
Term, Tenant shall carry and maintain the following insurance (“Tenant’s
Insurance”): (a) an “all-risk” form of insurance policy, with an endorsement
insuring against loss of Minimum Rent (including Extended Period of Recovery, if
applicable) insuring the buildings and improvements of the Property (and
leasehold improvements) for 100% of their replacement value; (b) fire and
extended coverage insurance insuring all additions and alterations made by the
Tenant to the Demised Premises and all of its fixtures, inventory, furniture and
equipment for the full replacement value thereof with the broadest possible
coverage (“all risk” form) on a minimum of 80% co-insurance form insuring
against all risks of direct physical loss and excluding only such unusual perils
as nuclear attack, earth movement, and war; (c) public liability, bodily injury
and damage comprehensive insurance coverage insuring against claims of any and
all personal injury, death or damage occurring in or about the Demised Premises
or the sidewalks adjacent thereto, with a combined single limit coverage of not
less than $3,000,000 (subject only to a commercially reasonable deductible), on
an “occurrence” form and including contractual liability coverage for the
performance by Tenant of the indemnity agreements set forth in paragraph 15
above; (d) worker’s compensation insurance insuring against and satisfying the
worker’s compensation laws of the State of Illinois; and (e) “dram shop” or
liquor liability insurance. Landlord may reasonably require increases in the
above-described coverage from time to time, for which Tenant shall obtain the
same and pay the costs thereof. Tenant’s Insurance shall be issued by an
insurance company of recognized standing, authorized to do business in the State
of Illinois and having a Best’s Insurance Guide rating of at least A:XV and
satisfactory to Landlord. Tenant’s Insurance (other than any policy of worker’s
compensation insurance) will name Landlord and such other persons or firms as
Landlord specifies from time to time as additional insured. Original or copies
of original policies (together with copies of the endorsements naming Landlord,
and any others specified by Landlord as additional insured) and evidence of the
payment of all premiums of such policies will be delivered to Landlord prior to
the Rent Commencement Date, on each anniversary thereof, and at any date the
prior policy expires. All public liability and property and damage liabilities
maintained by Tenant will contain a provision that Landlord and any other
additional insured will be entitled to recover under such policies for any loss
sustained by them, their agents and employees as a result of the acts or
omissions of the Tenant. Tenant’s Insurance will provide that it may not be
terminated or amended except after thirty (30) days prior written notice to
Landlord. All public liability property damage, liability and casualty policies
maintained by Tenant shall be written as primary policies, not contributing with
and not supplemental to coverage that Landlord may carry.

17. UTILITIES.

(a) Tenant shall pay for all water, gas, heat, light, power, sewer charges,
telephone service and all other services and utilities supplied to the Demised
Premises, together with any taxes thereon. If any such services are not
separately metered to Tenant, Tenant shall pay an equitable share thereof, to be
determined by Landlord, of all charges jointly metered with other Premises.

 

   13   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

(b) Landlord does not warrant or guarantee the continued availability of any or
all of the utility services necessary or desirable for the use of the Demised
Premises by Tenant. In no event shall the interruption, diminution or cessation
of such services be construed as an actual or constructive eviction of Tenant,
nor shall Tenant be entitled to any abatement of its Rent obligations under this
Lease or on account thereof. Landlord shall in no way be liable or responsible
for any loss, damage, or expense that Tenant may sustain or incur by reason of
any change, failure, interference, interruption, disruption or defect in the
supply or character of the utilities furnished to the Demised Premises, and no
such change, failure, diminution, cessation, unavailability or unsuitability
shall constitute a default by Landlord or an actual or constructive eviction, in
whole or in part, or entitle Tenant to any abatement or diminution of rent, or
relieve Tenant from any of its obligations under the Lease.

(c) Landlord reserves the right to suspend any and all utilities service to the
Demised Premises when, in Landlord’s reasonable discretion, such suspension is
necessitated by reason of accident, repairs, inspections, alterations or
improvements, until any of the same have been completed. In such event, Landlord
shall not be deemed guilty of a breach of this Lease, nor shall Tenant be
entitled to any abatement of its Rent obligations under this Lease on account
thereof. If feasible and if known to Landlord, Landlord shall give Tenant prior
notice of any interruption of utility services.

18. PERSONAL PROPERTY.

Any property of Tenant remaining in the Demised Premises at any time when
Landlord recovers possession of the Demised Premises shall be deemed abandoned,
and Landlord shall have no responsibility or liability whatsoever for any of the
same. Notwithstanding the foregoing, Landlord may store any such property in any
public or private warehouse, and Tenant shall pay to Landlord promptly upon
demand all costs incurred in connection with such property, including the costs
of moving and storage, court costs, and attorney fees. Landlord at its option
may, without notice, sell any such personal property at any public or private
sale, with or without legal process, for such prices as Landlord may obtain, and
Landlord shall apply the proceeds of such sales first to the costs incurred in
connection with such property, and then to any amounts due under this Lease from
Tenant to Landlord, and the surplus, if any, to Tenant.

19. FAILURE TO SURRENDER POSSESSION.

(a) The parties recognize and agree that the damage to Landlord resulting from
any failure by Tenant to timely surrender possession of the Demised Premises
will be substantial, will exceed the amount of the monthly installments of the
Rent payable hereunder, and will be impossible to measure accurately.

(b) Tenant therefore agrees that if possession of the Demised Premises is not
surrendered to Landlord upon the expiration or sooner termination of this Lease,
in addition to any other rights or remedies Landlord may have hereunder or at
law, Tenant shall pay to Landlord, as liquidated damages, for each month and for
each portion of any month during which Tenant holds over in the Demised Premises
after the expiration or sooner termination of this Lease, a sum equal to one and
one-half (1 1/2) times the aggregate of that portion of the

 

   14   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

monthly Rent and Additional Rent that was payable under this Lease during the
last month of the Lease Term hereof. The provisions of this subparagraph shall
survive the expiration or sooner termination of this Lease.

(c) No provision of this paragraph 19 or any other provision of this Lease shall
be deemed to permit Tenant to retain possession of the Demised Premises after
the expiration or sooner termination of the Lease Term, or to have extended or
renewed the Lease Term beyond its expiration or termination, except by timely
and proper exercise by Tenant of the Option as provided in subparagraph 3(b)
above (if applicable). Acceptance of any payment of Rent during any holdover
period by Landlord shall not be deemed acceptance of Tenant’s occupancy.

(d) At the termination of this Lease, either upon the expiration of its Lease
Term or upon default, Tenant, on request by Landlord, will execute any and all
documents necessary to convey to Landlord and/or its assignee, the Liquor
License applicable to the Demised Premises, subject to approval of the
appropriate governmental authorities.

20. ENTRY BY LANDLORD. Landlord shall at any and all times have the right to
enter the Demised Premises to inspect the same, to show the Demised Premises to
prospective purchasers, lenders or tenants and to post notices of
non-responsibility. Landlord shall also have the right to conduct such
maintenance and repair of or to the Demised Premises (or the Building) as
Landlord may deem necessary, without abatement of Rent, and for that purpose may
erect scaffolding and other necessary structures where reasonably required by
the character of the work to be performed, always providing that the entrance to
the Demised Premises shall not be unreasonably blocked thereby, and further
provided that the business of Tenant shall not be interfered with unreasonably.
Landlord shall use its reasonable efforts to provide advance notice of any such
entry to Tenant and shall attempt to minimize interference with Tenant’s
business. Tenant hereby waives any claim for damages or for any injury or
inconvenience to or interference with Tenant’s business, loss of occupancy or
quiet enjoyment of the Demised Premises, and any other loss occasioned thereby.
For each of the aforesaid purposes, Landlord shall at all times have and retain
a key with which to unlock all of the doors in, upon and about the Demised
Premises, excluding Tenant’s vaults, safes and files. Landlord shall have the
right to use any and all means which Landlord may deem proper to open said doors
in an emergency, in order to obtain entry to the Demised Premises without
liability to Tenant except for any failure to exercise due care for Tenant’s
property. Any entry to the Demised Premises obtained by Landlord by any of such
means, or otherwise, shall not under any circumstances be construed or deemed to
be a forcible or unlawful entry into, or a detainer of the Demised Premises, or
an eviction of Tenant from the Demised Premises or any portion thereof.

21. TENANT’S DEFAULT. The occurrence of any one or more of the following events
shall constitute a default and breach of this Lease by Tenant:

(a) the vacating for more than 30 days or abandonment of the Demised Premises by
Tenant, or the failure to operate in accordance with this Lease on the Demised
Premises for more than 10 days;

(b) failure by Tenant to pay any Rent or any other amounts when required
hereunder;

 

   15   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

(c) failure by Tenant to observe or perform any of the covenants, conditions or
provisions of this Lease to be observed or performed by Tenant, except the
payment of Rent, where such failure shall continue for a period of thirty
(30) days after written notice thereof by Landlord to Tenant (provided, however,
that if the nature of Tenant’s default is such that more than thirty (30) days
are reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant commences such cure within said thirty (30) day period and
thereafter diligently prosecutes such cure to completion, but in no event beyond
an additional thirty (30) days);

(d) the making by Tenant or Guarantor of any general assignment or general
arrangement for the benefit of creditors; or the filing by or against Tenant or
Guarantor of a petition to have Tenant or Guarantor adjudged a bankrupt, or a
petition or a reorganization or arrangement under any law relating to bankruptcy
(unless, in the case of a petition filed against Tenant or Guarantor, the same
is dismissed within sixty (60) days); or the appointment of a trustee or a
receiver to take possession of substantially all of Tenant’s assets located at
the Demised Premises or of Tenant’s interest in this Lease, where possession is
not restored to Tenant within thirty (30) days; or the attachment, execution or
other judicial seizure of substantially all of Tenant’s assets located at the
Demised Premises or of Tenant’s interest in this Lease, where such seizure is
not discharged within thirty (30) days;

(e) any of the Liquor Licenses being suspended or in imminent danger of being
revoked or the revocation for any reason whatsoever; or

(f) the performance of any action at the Premises which violates any Law or the
failure of Tenant to comply at all times with all Laws;

Notwithstanding the cure period allowed by any of the subparagraphs above, it
shall be an immediate default under this Lease, without any notice or cure
period, if: (i) Tenant fails to surrender the Demised Premises to Landlord upon
the expiration or sooner termination of the Lease, or (ii) if any failure of
Tenant to comply with any provision of this Lease jeopardizes any insurance
coverage or causes or results in a dangerous condition on the Demised Premises
or the remainder of the Property, or (iii) any order or judgment is entered
against Tenant or the Demised Premises which is not fully covered by insurance,
or (iv) Tenant assigns, subleases, or otherwise transfers or conveys all or any
portion of its interest in this Lease or the Demised Premises in violation of
this Lease, or (v) Tenant engages in any activity which violates any Law or
fails to comply with any Law or any person or entity on the Demised Premises
engages in any activity which violates any Law or fails to comply with any Law.
In no event shall financial inability be considered a reasonable ground for
failure of Tenant to cure any breach of, or failure to comply with, the
provisions of this Lease.

22. LANDLORD’S REMEDIES. In the event of any such default or breach by Tenant,
Landlord may take any of the following actions at any time thereafter, in its
sole discretion, with or without notice or demand and without limiting Landlord
in the exercise of any right or remedy which Landlord may have by reason of such
default or breach under equity or under the laws or judicial decisions of the
State of Illinois.

 

   16   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

(a) Landlord may terminate Tenant’s right to possession of the Demised Premises
by any lawful means (with or without terminating this Lease), or Landlord may
terminate this Lease, and in either case, Tenant shall immediately surrender
possession of the Demised Premises to Landlord, and Landlord shall be entitled
to recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default including, but not limited to, the cost of recovering possession of the
Demised Premises; expenses of relating, including necessary renovation and
alteration of the Demised Premises; reasonable attorney fees; the worth at the
time of award by the court having jurisdiction thereof of the amount by which
the unpaid Rent called for herein for the balance of the Lease Term after the
time of such award exceeds the amount of such loss for the same period that
Tenant proves could be reasonably avoided.

(b) Landlord may reenter and take possession of the Demised Premises or any part
thereof, without demand or notice, and repossess the same and expel Tenant and
any party claiming by, under or through Tenant, and remove the effects of both
using such force for such purposes as may be necessary, without being liable for
prosecution on account thereof of being deemed guilty of any manner of trespass,
and without prejudice to any remedies for arrears of Rent or right to bring any
proceeding for breach of covenants or conditions. No such reentry or taking
possession of the Demised Premises by Landlord shall be construed as an election
by Landlord to terminate this Lease unless a written notice of such intention is
given to Tenant. No notice from Landlord hereunder or under a forcible entry and
detainer statute or similar law shall constitute an election by Landlord to
terminate this Lease unless such notice specifically so states. Landlord
reserves the right, following any reentry or relating, to exercise its right to
terminate this Lease by giving Tenant such written notice, in which event this
Lease will terminate as specified in such notice. After recovering possession of
the Demised Premises, Landlord may, from time to time, but shall not be
obligated to, relet the Demised Premises, or any part thereof, for the account
of Tenant, for such term or terms and on such conditions and upon such other
terms as Landlord, in its discretion, may determine. Landlord may make such
repairs, alterations or improvements as Landlord may consider appropriate to
accomplish such relating, and Tenant shall reimburse Landlord upon demand for
all reasonable costs and expenses (including without limitation leasing
commissions and attorney fees) which Landlord may incur in connection with such
relating. Landlord may collect and receive the rents for such releting but
Landlord shall in no way be responsible or liable for any failure to relet the
Demised Premises, or any part thereof, or for any failure to collect any rent
due upon such relating. Notwithstanding Landlord’s recovery of possession of the
Demised Premises, Tenant shall continue to pay on the dates herein specified,
the Minimum Rent and all Additional Rent which would be payable hereunder if
such repossession had not occurred, less a credit for the net amounts, if any,
actually received by Landlord through any relating of the Demised Premises.

(c) Landlord may maintain Tenant’s right to possession, in which case this Lease
shall continue in effect whether or not Tenant shall have abandoned the Demised
Premises. In such event Landlord shall be entitled to enforce all of Landlord’s
rights and remedies under this Lease, including the right to recover the Rent as
it becomes due hereunder.

(d) Landlord may, at its election upon notice to Tenant, terminate this Lease
and accelerate all Rent and Additional Rent due or which will become due for the
remainder of the Lease Term, discounted to the present value of any and all
Minimum Rent and Additional Rent and other monetary payments, such present value
to be calculated by Landlord, using the

 

   17   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

then prevailing interest rate for U.S. Treasury notes which have a maturity date
equal to or most equal to the remaining term of the Lease. In addition, Landlord
may recover all other damages it incurs as a result of such default from Tenant.
Upon Tenant’s payment of such accelerated Rent and Additional Rent, this Lease
shall terminate.

(e) In any event, Landlord shall be entitled to recover interest on any unpaid
Rent or any amounts owing pursuant to this Lease not paid when due at the rate
of eighteen percent (18%) per annum from the date due until paid in full.

(f) No re-entry or taking possession of the Demised Premises by Landlord is an
election on Landlord’s part to terminate this Lease unless a written notice of
such intention is given to Tenant or unless the termination is decreed by a
court of competent jurisdiction.

(g) If Tenant refuses or neglects to perform any act for which it is responsible
under this Lease, Landlord has the right (but is not obligated), upon giving
Tenant reasonable written notice of its election to do so (except in the case of
an event of default, for which no notice is required) to perform and act on
behalf of and for the account of Tenant. In so doing, Landlord may make any
payment of money or perform any other act. All sums so paid by Landlord and all
incidental costs and expenses incurred in connection with the performance of any
such act by Landlord is Additional Rent and is payable to Landlord immediately
upon demand. Landlord may exercise the foregoing rights without waiving any of
its other rights against Tenant or without releasing Tenant from any of its
obligations under this Lease.

23. DEFAULT BY LANDLORD. Landlord shall not be in default under this Lease
unless Landlord fails to perform obligations required of Landlord within a
reasonable time, but in no event later than thirty (30) days after written
notice by Tenant to Landlord and to the holder of any first mortgage or deed of
trust covering the Demised Premises whose name and address shall theretofore
been furnished to Tenant in writing, specifying wherein Landlord has failed to
perform such obligation; provided, however, that if the nature of Landlord’s
obligations is such that more than thirty (30) days are required for performance
then Landlord shall not be in default if Landlord commences performance within
such thirty (30) day period and thereafter diligently prosecutes the same to
completion. In no event shall Tenant have the right to terminate this Lease as a
result of Landlord’s default, nor may Tenant exercise any self help, and
Tenant’s remedies shall be limited to actual (not consequential or punitive)
damages and/or an injunction.

24. RECONSTRUCTION.

(a) Subject to the provisions of subparagraphs (b) and (c) below, in the event
the Demised Premises or any other portion of the Building is damaged by fire or
other perils covered by extended coverage insurance, and such damage does not
require structural demolition and reconstruction of all or part of the Building,
Landlord agrees to forthwith repair such damage utilizing the proceeds of
insurance and this Lease shall remain in full force and effect, except that
Tenant shall be entitled to an equitable reduction of Minimum Rent from the date
of damage until completion of such repairs, based on the extent to which the
damage and making of such repairs shall reasonably interfere with the business
carried on by Tenant in the Demised Premises.

 

   18   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

(b) In the event that any casualty requires structural demolition and
reconstruction of all or part of the Building (whether or not such
reconstruction involves any portion of the Demised Premises), Landlord may, at
its election, give notice to Tenant at any time within sixty (60) days after
such damage, terminating this Lease as of a date specified in such notice not
more than thirty (30) days after the giving of such notice. In the event of
giving such notice, this Lease and all interest of Tenant in the Demised
Premises shall terminate on the date so specified in such notice, and the
Minimum Rent, reduced by a proportionate reduction, based upon the extent, if
any, to which such damage interfered with the business carried on by Tenant in
the Demised Premises, shall be paid up to date of such termination. In the
alternative, Landlord may, by written notice to Tenant within such 60-day
period, elect to repair or restore such damage, in which case the Minimum Rent
shall be proportionately reduced as provided in subparagraph (a) above and this
Lease shall continue in full force and effect; PROVIDED, HOWEVER, that Landlord
shall have the right to alter the size and configuration of the Building in the
course of such reconstruction, so long as the Building as reconstructed is an
integrated architectural unit and the dimensions of the Demised Premises are
substantially the same as prior to such casualty.

(c) Notwithstanding anything to the contrary contained in this Article, Landlord
shall not have any obligation whatsoever to restore or repair any injury or
damage by other cause to any leasehold improvements, fixtures or other personal
property of Tenant, or to repair, reconstruct or restore the Demised Premises or
any other part of the Building when the damage resulting from any casualty
occurs during the last twenty-four months of the Lease Term of this Lease or any
extension thereof.

25. EMINENT DOMAIN. If more than twenty-five percent (25%) of the Building shall
be taken or appropriated by any public or quasi-public authority under the power
of eminent domain, either party hereto shall have the right, at it’s option,
within sixty (60) days after said taking, to terminate this Lease upon thirty
(30) days written notice. If less than twenty-five percent (25%) of the Building
is taken (or if more than 25% is taken but neither party elects to terminate as
herein provided), the Minimum Rent thereafter to be paid shall be equitably
reduced. If any part of the Property other than the Building shall be so taken
or appropriated, Landlord shall within sixty (60) days of said taking have the
right at its option to terminate this Lease upon written notice to Tenant. In
the event of any taking appropriation whatsoever, Landlord shall be entitled to
any and all awards and/or settlements which may be given, and Tenant hereby
assigns to Landlord all Tenant’s rights, if any, to the awards and settlements
and Tenant shall have no claim against Landlord for the value of any unexpired
Lease Term of this Lease. Tenant may apply separately to the condemning
authority to obtain compensation for its relocation expenses, provided such
claim does not reduce Landlord’s award.

26. SIGNS. Tenant may affix and maintain only such signs, advertising placards,
names, insignia, trademarks and descriptive material as shall have first
received the written approval of Landlord as to type, size, color, location,
copy nature and display qualities. Notwithstanding anything to the contrary
contained in this Lease, Tenant shall not affix any sign to the roof. Upon
expiration or earlier termination of this Lease, such signage and repair any
damage to the Building fascia resulting from the installation and removal of
Tenant’s sign shall remain on the Building unless Landlord requests Tenant to
remove such signage, in which case Tenant shall remove such signage.

 

   19   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

27. GUARANTY. All obligations of Tenant shall be guaranteed by the Guarantor
pursuant to the form of Guaranty Agreement attached hereto as Exhibit A.

28. ACCORD AND SATISFACTION. No payment by Tenant, nor receipt by Landlord, of a
lesser amount than the Rent herein stipulated shall be deemed to be other than
on an account of the earliest stipulated Rent, nor shall any endorsement or
statement on any check or any letter accompanying any check, or payment as Rent,
be deemed an accord and satisfaction, and Landlord shall accept such check for
payment without prejudice to Landlord’s right to recover the balance of such
Rent or pursue any other remedy available to Landlord. Tenant expressly waives
any right it may have to claim that any payment due from Tenant to Landlord
hereunder, which payment is less than the full amount due to the Landlord or
claimed by Landlord, shall be deemed an accord and satisfaction. This waiver of
Tenant’s right to claim an accord and satisfaction shall be without regard to
whether or not a dispute exists with regard to the amount claimed by Landlord.
No payment by Tenant, nor receipt by Landlord, of a lesser amount than the full
amount due pursuant to this Lease shall be deemed to be other than on an account
of Tenant toward the amount claimed by Landlord, nor shall any letter or
statement accompanying any such payment be deemed an accord and satisfaction,
and Tenant hereby waives its right to so claim.

29. GROSS SALES REPORTS. Within thirty (30) days after the end of each calendar
quarter during the Lease Term, Tenant shall furnish to Landlord a copy of the
state sales tax report showing sales made in, upon or from the Demised Premises
during the preceding calendar month. Within thirty (30) days after the end of
each calendar year of the Lease Term hereof, Tenant shall furnish to Landlord a
statement in writing, certified to be correct, showing the total gross sales by
months made in, upon or from the Demised Premises during the preceding calendar
year. The term “Gross Sales” as used in this Lease shall include the entire
gross receipts of every kind and nature from sales and services made in, upon or
from the Demised Premises, whether upon credit or for cash, in every department
operating in the Demised Premises, excepting there from any rebates and/or
refunds to customers, royalty payments to “Penthouse”, and the amount of all
sales tax receipts, cigar tax, and village of Sauget fee, which has to be
accounted for by Tenant to any government, or any governmental agency. Sales
upon credit shall be deemed cash sales and shall be included in the Gross Sales
for the period which the merchandise is delivered or services provided to the
customer.

30. GENERAL PROVISIONS.

(a) Waiver. The waiver by Landlord of any term, covenant or condition herein
contained shall not be deemed to be a waiver of such term, covenant or condition
or any subsequent breach of the same or any other term, covenant or condition
herein contained. The subsequent acceptance of rent hereunder by Landlord shall
not be deemed to be a waiver of any preceding default by Tenant of any term,
covenant or condition of this Lease, other than the failure of Tenant to pay the
particular rental so accepted, regardless of Landlord’s knowledge of such
preceding default at the time of the acceptance of such rent.

(b) Marginal Headings. The marginal headings and titles to the articles of this
Lease are not a part of the Lease and shall have no effect upon the construction
or interpretation of any part hereof.

 

   20   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

(c) Time. Time is of the essence of this Lease and each and all of its
provisions in which performance is a factor.

(d) Successors and Assigns. The covenants and conditions herein contained,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and permitted assigns of the parties
hereto.

(e) Recordation. Neither Landlord nor Tenant shall record this Lease, but a
short form memorandum hereof may be recorded at the request of Landlord.

(f) Late Charges. Tenant hereby acknowledges that late payment by Tenant to
Landlord of Minimum Rent and scheduled Additional Rent due hereunder will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which will be extremely difficult to ascertain. Such costs include, but are not
limited to, processing and accounting charges, and late charges which may be
imposed upon Landlord by terms of any mortgage or trust deed covering the
Demised Premises. Accordingly, if any installment of Rent due from Tenant shall
not be received by Landlord or Landlord’s designee within three (3) days after
the due date, then Tenant shall pay to Landlord a late charge equal to five
percent (5%) per month on the outstanding balance or $500 for each instance,
whatever is greater, plus any attorney fees incurred by Landlord by reason of
Tenant’s failure to pay Rent when due hereunder. The parties hereby agree that
such late charges represent a fair and reasonable estimate of the cost that
Landlord will incur by reason of the late payment of Tenant. Acceptance of such
late charges by Landlord shall in no event constitute a waiver of Tenant’s
default with respect to such overdue amount, nor prevent Landlord from
exercising any of the other rights and remedies granted hereunder.

(g) Prior Agreements. This Lease contains all of the Agreements of the parties
hereto with respect to any matter covered or mentioned in this Lease, and no
prior agreement or understanding pertaining to any such matters shall be
effective for any purpose. No provision of this Lease may be amended or added to
except by an agreement in writing signed by the parties hereto of their
respective successors in interest. This Lease shall not be effective or binding
on any party until fully executed by both parties hereto.

(h) Partial Invalidity. Any provisions of this Lease which shall prove to be
invalid, void, or illegal shall in no way effect, impair or invalidate any other
provision hereof, and all such other provisions shall remain in full force and
effect.

(i) Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, whenever possible, be cumulative with all other remedies at
law or in equity.

(j) Choice of Law. This Lease shall be governed by the laws of the State of
Illinois.

(k) Attorney Fees. In the event any action or proceeding is brought by either
party against the other under this Lease, the prevailing party shall be entitled
to recover for the fees of its attorneys in such action or proceeding, including
costs of appeal, if any, such amount as the court may adjudge reasonable as
attorney fees. In addition, should it be necessary for Landlord to employ legal
counsel to enforce any of the provisions herein contained, tenant agrees to pay
all attorney fees and court costs reasonably incurred.

 

   21   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

(l) Sale of Demised Premises by Landlord. In the event of any sale of the
Demised Premises by Landlord, Landlord shall be and is hereby entirely freed and
relieved of all liability under any and all of its covenants and obligations
contained in or derived from this Lease arising out of any act, occurrence or
omission occurring after the consummation of such sale; and the purchaser, at
such sale or any subsequent sale of the Premises, shall be deemed, without any
further agreement between the parties or their successors in interest or between
the parties and any such purchaser, to have assumed and agreed to carry out any
and all of the covenants and obligations of Landlord under this Lease.

(l) Subordination, Attornment. Upon request of Landlord, Tenant will in writing
subordinate its rights hereunder to the lien of any mortgage or deed of trust,
to any bank, insurance company or other lending institution or other lender, now
or hereafter in force against the Demised Premises, and to all advances made or
hereafter to be made upon the security thereof. In the event any proceedings are
brought for foreclosure, or in the event of the exercise of the power of sale
under any mortgage or deed of trust made by Landlord covering the Demised
Premises, Tenant shall attorn to the purchaser upon any such foreclosure or
sale, and recognize such purchaser as the Landlord under this Lease. The
provisions of this subparagraph to the contrary notwithstanding, and so long as
Tenant is not in default hereunder, this Lease shall remain in full force and
effect for the full Lease Term hereof.

(m) Notices. Except as set forth below, all notices to be given hereunder by
either of the parties shall be in writing. Any notice may be served by Landlord
upon Tenant personally by delivering the same to an employee of Tenant, or to
Tenant directly. Any notice shall be deemed duly served by either party if
addressed as set forth below and (i) deposited with the United States Postal
Service as certified mail, return receipt requested, with proper postage
prepaid, or (ii) deposited with FedEx or other reliable overnight courier for
expedited delivery. Either party may change the address to which the notices may
be sent by delivering a copy thereof to the other party in the manner aforesaid
and sent contemporaneously by telecopy and e-mail. If service is made by
personal delivery or Federal Express, such service shall be deemed completed
upon actual receipt of such material. If service shall be made by certified
mail, such service shall be deemed completed as of the third day following the
mailing of such notice in the manner aforesaid.

 

To Landlord:    Regions Bank, as Trustee of Trust #39007440    c/o Jay
Dinklemann    2041 Goose Lake Road, Suite 2A    Sauget, IL 62206

and

To Tenant:

   IRC LP    Troy Lowrie    390 Union Blvd. Suite 540    Lakewood, CO 8022

 

   22   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

(n) Tenant’s Statement. Tenant shall at any time and from time to time, upon not
less than ten (10) days prior written notice from Landlord, execute, acknowledge
and deliver to Landlord a statement in writing containing such statements as
Landlord or any prospective purchaser or mortgagee of the Property may require,
including (a) certification that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease as so modified is in full force and effect), and the date to
which the rental and other charges are paid in advance, if any, (b) Tenant’s
acknowledgment that there are not, to Tenant’s knowledge, any uncured defaults
on the part of Landlord hereunder, or specifying such defaults if any are
claimed, (c) confirmation of the Rent Commencement Date and the expiration date
of the Lease Term, (d) confirmation that no rents have been paid more than one
(1) month in advance, and (e) confirmation that Tenant has no right to purchase
the Premises other that as contained herein. If Tenant fails to execute Tenant’s
Statement within such ten (10) day period, Landlord is hereby authorized to
execute Tenant’s Statement as Tenant’s attorney in fact. Any such statement may
be relied upon by the prospective purchaser or encumbrance of all or any portion
of the Property.

(o) Authority. If Tenant is a corporation, partnership, trust or limited
liability company, each individual executing this Lease on behalf of Tenant
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of Tenant in accordance with the bylaws, partnership
agreement or operating agreement (as the case may be) of Tenant, and that this
Lease is binding upon Tenant.

(p) No Partnership. It is expressly understood that the Landlord and Tenant are
not partners or co-venturers and that the Landlord has no right, title or
interest in and to the business of the Tenant, and that the Tenant has no right
to represent or bind the Landlord in any respect whatsoever, and that nothing
contained herein shall be deemed, held or construed as making the Landlord a
partner or associate of the Tenant, or as rendering the Landlord liable for any
debts, liabilities or obligations incurred by the Tenant; it is being expressly
understood that the relationship between the parties hereto is, and shall at all
times remain that of Landlord and Tenant.

(q) Nondisclosure Statement. Tenant hereby agrees that as of the date set forth
herein, and for the Lease Term of this Lease as set forth herein, Tenant shall
not disclose the terms of this Lease or the negotiations thereof to any
individual, firm or corporation. This nondisclosure statement shall not preclude
Tenant from disclosing the terms of this Lease or negotiations thereunder to
Tenant’s legal counsel, a financial institution, the Internal Revenue Service,
or any administrative or judicial entity which may require such information.

31. BROKERS. Tenant warrants that except for the principals of Landlord (who may
be licensed real estate brokers acting on their own behalf), it has had no
dealings with any real estate broker or agents in connection with the
negotiation of this Lease.

32. CONVEYANCE BY LANDLORD. In the event Landlord conveys or transfers its
interest in the Demised Premises or Property, upon such conveyance or transfer,
Landlord (and in the case of any subsequent conveyances or transfers, the then
grantor or transferor) shall be released from all liability with respect to the
performance of any obligations on the part of Landlord to be performed hereunder
from and after the date of such conveyance or transfer. Upon notice of such
transfer and receipt of a copy of the assumption agreement with the assignee or
transferee, Tenant shall attorn to the new owner as landlord.

 

   23   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

33. LIABILITY OF LANDLORD. Tenant agrees that neither Landlord nor any of
Landlord’s officers, directors, partners, beneficiaries, trustees, shareholders,
members or employees, shall have any personal liability hereunder. For
recovering any judgment or collecting any obligation from Landlord, Tenant shall
look solely to Landlord’s interest in the Property. In no event shall any
deficiency judgment or any money judgment of any kind be sought or obtained
against Landlord, except to be satisfied from Landlord’s interest in the
Property and its income and proceeds.

SIGNATURES ON NEXT PAGE

 

   24   

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as dated:

 

LANDLORD:

Regions Bank, as Trustee of

Trust #39007440, an Illinois land trust

By   /s/ Jay Dinklemann Name:   Jay Dinklemann Title:   Manager for Landlord
Date:   March 1, 2007 TENANT: By:   /s/ Troy H. Lowrie Name:   Troy H Lowrie
Title:   CEO of General Partner Date:   March 1, 2007



--------------------------------------------------------------------------------

EXHIBIT “A”

GUARANTY OF LEASE

In order to induce Regions Bank, as Trustee of Trust #39007440, an Illinois land
trust (“Landlord”) to enter into that certain Lease dated as of March 1, 2007
(the “Lease”) with IRC LP (“Tenant”), VCG Holding Corp., a Colorado corporation,
and Troy Lowrie, an individual residing in Colorado (“Guarantors”) hereby make
the following agreements with and in favor of Landlord:

1. Guarantors hereby guarantee, unconditionally and absolutely, the full and
faithful performance and observance of all the covenants, terms, and conditions
of the Lease to be performed and observed by Tenant, expressly including,
without being limited to, the payment, when due, of Minimum Rent and Additional
Rent payable under the Lease.

2. If the Lease shall be modified in any respect by agreement between Landlord
and Tenant, the obligations hereunder of Guarantors shall extend and apply with
respect to the full and faithful performance and observance of all the
covenants, terms and conditions of the Lease and of any such modification
thereof.

3. If the Lease shall be renewed, or its Lease Term extended, for any period
beyond the date specified in the Lease for the expiration of said Lease Term,
either pursuant to any option granted under the Lease or otherwise, or if Tenant
holds over beyond the Lease Term of the Lease, the obligations hereunder of
Guarantors shall extend and apply with respect to the full and faithful
performance and observance of all the covenants, terms and conditions of the
Lease and of any such modification thereof.

4. Insofar as the payment by Tenant of any sums of money to Landlord is
involved, this Guaranty is a guaranty of payment and not of collection, and
shall remain in full force and effect until payment in full to Landlord of all
sums payable under the Lease and performance in full of all obligations of
Tenant under the Lease. Guarantors waive any right to require that any action be
brought against Tenant.

5. Guarantors do not require any notice of Tenant’s nonpayment, nonperformance,
or non-observance of the covenants, terms and conditions of the Lease.
Guarantors hereby expressly waive the right to receive such notice.

6. Guarantors expressly agree (without in any way limiting their liability under
any other provision of this Guaranty) that Guarantors shall, at the request of
Landlord, enter into a new lease with Landlord on the same terms and conditions
as contained in the Lease immediately prior to its termination, for a term
commencing on the termination date of the Lease and ending on the expiration
date of the Lease, if the Lease shall be terminated due to a default by Tenant
thereunder.

 

     

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

7. The liability of each of the Guarantors is coextensive with that of Tenant
and is also joint and several with Tenant and with each other, and action may be
brought against Guarantors, or either of them, and carried to final judgment
either with or without making Tenant a party thereto.

8. Until all of Tenant’s obligations under the Lease are fully performed,
Guarantors (a) waive any rights that Guarantors may have against Tenant by
reason of any one or more payments or acts in compliance with the obligations of
Guarantors under this Guaranty, and (b) subordinate any liability or
indebtedness of Tenant held by Guarantors to the obligations of Tenant to
Landlord under this Lease.

9. Neither Guarantors’ obligation to make payment in accordance with the terms
of this Guaranty nor any remedy for the enforcement thereof shall be impaired,
modified, released or limited in any way by any impairment, modification,
release or limitation of the liability of Tenant or its estate in bankruptcy,
resulting from the operation of any present or future provision of the
Bankruptcy Code of the United States or from the decision of any court
interpreting the same.

10. Guarantors waive any right to require that resort be had to any security or
to any other credit in favor of Tenant.

11. Guarantors waive the benefit of any statute of limitations affecting
Guarantors’ liability under this Guaranty. Guarantors hereby waive the right to
trial by jury in any action or proceeding that may hereafter be instituted by
Landlord against Guarantors in respect of this Guaranty.

12. Guarantors, and each of them, irrevocably appoint Tenant as his or its agent
for service of process related to this Guaranty.

13. Guarantors shall pay all of Landlord’s expenses, including but not limited
to, attorney’s fees, incurred in enforcing this Guaranty.

14. The Lease and this Guaranty shall be governed by, interpreted under the laws
of, and enforced in the courts of the State of Illinois.

15. This Guaranty, and all of the terms hereof, shall be binding on Guarantors
and the successors, assigns and legal representatives of Guarantors, and shall
inure to the benefit of and may be enforced by Landlord, its successors and
assigns, and the holder of any mortgage to which the Lease may be subject and
subordinate from time to time.

16. Anything herein or in the Lease to the contrary notwithstanding, Guarantors
hereby acknowledge and agree that any security deposit or other credit in favor
of the Tenant may be applied to cure any Tenant default or offset any damages
incurred by Landlord under the Lease, as Landlord determines in its sole and
absolute discretion, and Landlord shall not be obligated to apply any such
deposit or credit to any such default or damages before bringing any

 

     

Landlord’s Initials

__JD__

Tenant’s Initials __THL_



--------------------------------------------------------------------------------

action or pursuing any remedy available to Landlord against Guarantors.
Guarantors further acknowledge that liability under this Guaranty shall not be
affected in any manner by such deposit or credit, or Landlord’s application
thereof.

 

Guarantor:

   VCG HOLDING CORP., a Colorado corporation

Address of Guarantor:

  

390 Union Street, Suite 540, Lakewood, Colorado 80228

VCG HOLDING CORP., a Colorado corporation

 

By:   /s/ Troy H. Lowrie Troy Lowrie, CEO

 

Guarantor:

   Troy Lowrie

Address of Guarantor:

  

390 Union Street, Suite 540, Lakewood, Colorado 80228

 

     

Landlord’s Initials

__JD__

Tenant’s Initials __THL_